Citation Nr: 0916105	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.

2.  Entitlement to service connection for uterine fibroid 
tumors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to July 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In April 2002, the Veteran's case 
was transferred to the jurisdiction of the RO in Atlanta, 
Georgia.

The Board remanded this case in June 2005 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  

Pursuant to the Board's June 2005 remand, an eye examination 
and a gynecological examination were to be scheduled for the 
Veteran to obtain an opinion as to the etiology of her 
current disabilities.  The eye examiner was asked to review 
the Veteran's claims file, and by extension her medical 
history, and address a number of very specific questions 
related to the disability's possible nexus to service, 
including questions related to aggravation.  The 
gynecological examiner was asked to review the Veteran's 
claims file, conduct any indicated testing and offer an 
opinion as to whether the Veteran has a current disability 
that can be attributed to fibroid tumor(s) noted in service.  

A May 2006 eye examiner opined that the Veteran's retinitis 
pigmentosa was not caused by her military service, but did 
not answer the specific questions as posed by the Board, 
including relating to aggravation.  A May 2006 gynecological 
examiner diagnosed the Veteran with dysmenorrhea, but 
indicated that there was no definitive evidence of a nexus 
without ultrasound to establish the presence or absence of 
fibroid.  It does not appear that an ultrasound was conducted 
at that time.

The Veteran's claims folder contains the report of a March 
2007 VA eye examination; this report identifies another, male 
veteran by name and claim number, and refers to a history of 
service in a location and environment in which this female 
Veteran appellant did not serve.  This document was discussed 
in the February 2009 supplemental statement of the case 
(SSOC).  Consequently, the appellant's claim should be re-
adjudicated without consideration of the March 2007 report of 
examination of another Veteran.

A June 2008 VA eye examiner, who did not have access to the 
Veteran's claims file, opined that retinitis pigmentosa 
started while the Veteran was on active duty but did not 
answer the specific questions as posed by the Board or 
provide any detailed rationale for his conclusion.  There was 
also no indication that the examiner had access to the 
Veteran's medical history, including her service treatment 
records.  A June 2008 VA gynecological examiner diagnosed the 
Veteran with degenerative fibroids with endometriosis but did 
not provide the requested nexus opinion.

A review of the development conducted since the Board's June 
2005 remand reveals that even after five separate 
examinations (three eye examinations and two gynecological 
examinations), the Board's remand instructions have still not 
been effectuated.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that 'where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance.'  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's June 2005 remand was not 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye 
examination by an appropriate specialist.  
The examiner should review the entire 
claims file including associated medical 
examination reports, and should indicate 
in the examination report that the claims 
file has been reviewed.  After examining 
the Veteran, and conducting any indicated 
testing, the examiner must offer opinions 
as to each of the following questions:

 a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the Veteran's retinitis pigmentosa 
existed prior to her entry into the 
military?

b.  If it is clear and unmistakable 
that the Veteran's retinitis pigmentosa 
existed prior to her entry into the 
military, is it also clear and 
unmistakable (i.e., obvious, manifest, 
or undebatable) that it underwent a 
chronic or permanent (as opposed to a 
transient, acute, or temporary) 
increase in severity during the 
Veteran's period of active duty 
service? (The examiner should comment 
on the significance, if any, of the 
various findings relating to the 
Veteran's eyes during service, to 
include on examinations conducted on 
July 1, 1982; December 14, 1983; and 
June 29, 1984.)

c.  If it is clear and unmistakable 
both that the Veteran's retinitis 
pigmentosa existed prior to her entry 
into the military and that the 
condition underwent a chronic or 
permanent in-crease in severity during 
her period of active duty service, was 
the increase in severity during service 
due to the natural progress of the 
disease?

d.  If it is not clear and unmistakable 
that the Veteran's retinitis pigmentosa 
existed prior to her entry into the 
military, is it at least as likely as 
not (i.e., is it 50 percent or more 
probable) that the retinitis pigmentosa 
was incurred in, caused by or otherwise 
related to her service?

A complete and thorough rationale for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.

2.  Schedule the Veteran for a 
gynecological examination. The examiner 
should review the claims file, and should 
indicate in the examination report that 
the claims file has been reviewed.  After 
examination of the Veteran and the 
completion of any and all indicated 
testing - including an appropriate 
ultrasound -- the examiner should offer an 
opinion as to whether the Veteran has a 
current disability that can be attributed 
to, caused by or is otherwise related to 
fibroid tumor(s) noted in service.  A 
complete and thorough rationale for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.

3.  Once the above actions have been 
completed, readjudicate the claim without 
consideration of the March 2007 eye 
examination of another, male Veteran and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




